DETAILED ACTION

	Claims 1 and 4-21 are pending.
	This Official Action is Final. 
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 343 273 (TANAKA) in CHANG, et al., The Synthesis and Biological Characterization of a Ceramide Library,  J. AM. CHEM. SOC.., Vol 126, No. 9, 2002 (CHANG).
TANAKA teaches a ceramide compounds with a sphingoid (3) base with carbonyl group (i.e., RCOR) from a fatty acid derivative (2) [0048]-[0051].  TANAKA teaches also teaches a method that enables easy synthesis of a type I natural ceramide. The produced type I natural ceramide derivative, when combined with other ceramides, can significantly improve the compatibility of ceramides, which facilitates preparation of a composition containing ceramides, such as a moisturizer or a cosmetic, and also increases the storage stability of the composition [0023]. The compounds are as follows: 


    PNG
    media_image1.png
    299
    865
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    302
    857
    media_image2.png
    Greyscale

This results in a formula as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

TANAKA does not disclose or suggest adding a sphingoid base to oil with the claimed substituents. 
CHANG synthesizes a ceramide library of active compounds including propanal and hexanal of claims 1 and 4 (see Figure 1, Tails), respectively. 
 
    PNG
    media_image4.png
    644
    710
    media_image4.png
    Greyscale

Propanal would have been obvious in view of the only difference between propanal and tail 3 is a methyl group.  
It would have been obvious to include the substituents of CHANG with TANAKA, as CHANG teaches that the compounds are active.  Indeed, TANAKA would seek active compounds due to their properties and ability to increase the storage stability of a composition [0023].
TANAKA teaches that the compound is added to oil [0099] with substituents.
 As to claim 10, TANAKA teaches that the shingoid base is dihydrosphingosine [0055]-[0065].  

Claims 5 and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 343 273 (TANAKA) in view of US 20060189575 (Nieuwenhuizen).
TANAKA teaches a ceramide compounds with a sphingoid (3) base with carbonyl group (i.e., RCOR) from a fatty acid derivative (2)  [0048]-[0051]. TANAKA teaches that such a method that enables easy synthesis of a type I natural ceramide. The thus produced novel type I natural ceramide derivative, when combined with other ceramides, can significantly improve the compatibility of ceramides, which facilitates preparation of a composition containing ceramides, such as a moisturizer or a cosmetic, and also increases the storage stability of the composition [0023]. The compounds are as follows:

    PNG
    media_image1.png
    299
    865
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    302
    857
    media_image2.png
    Greyscale

This results in a formula as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

TANAKA does not disclose or suggest adding a sphingoid base to oil or the recited substituent groups. 
Nieuwenhuizen discloses sphingoid compounds can be used as a food additive [0068] to reduce plasma levels.  The compound is added to oil [099] with substituents. The applicant heats sphingosine and hexanoic acid (a carboxylic acid) in a phosphate buffer to produce a compound (Applicant’s Example 7):

    PNG
    media_image5.png
    812
    1048
    media_image5.png
    Greyscale

In terms of NIEUWENHUIZEN, a compound having a sphingoid structure having an amide linkage is taught:

    PNG
    media_image6.png
    356
    330
    media_image6.png
    Greyscale

In this instance, Q1 is an amide group and R2 is an alkyl group having 1-30 carbon atoms.      Regarding claim 5, this would be related to C6 (heptanoic acid), C7 (octanoic acid) and C8 (nonanoic acid) (Note that one of the carbon in the amide structure is the reason for one less carbon in looking at the claimed acids and the carbon number in the prior art).
 As to claim 14, TANAKA teaches that the shingoid base is dihydrosphingosine [0055]-[0065].  
As to claims 15-17, NIEUWENHUIZEN discloses sphingoid compounds can be used as a food additive [0068] to reduce plasma levels.  The compound is added to oil [099] and foods such as waffles with substituents such as propanol and acids.
. 


Claims 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA and CHANG as applied to claims 1, 4, 6 and 10 above, and further in view of NIEUWENHUIZEN.
TANAKA and CHANG are cited for the reasons noted above.  NIEUWENHUIZEN is also cited for the reasons noted above. 
TANAKA and CHANG are silent as to adding the composition to a drink or food and the amounts added to the composition. 
As to claims 7-9 and 11-13, NIEUWENHUIZEN discloses sphingoid compounds can be used as a food additive [0068] to reduce plasma levels.  The compound is added to oil [099] and foods such as waffles with substituents such as propanol and acids.
It would have been obvious to one skilled in the art to add the sphingosine compound to oil and the amount added with a substituent group to treat blood plasma levels. 

Response to Arguments
Applicant's arguments filed July 13, 2020 have been fully considered and persuasive. The rejection has been rewritten with new references cited.
At the outset, it is noted that the IDS of June 29, 2020 has been considered and is attached. 
The applicant argues in response to the art-based rejections that TANAKA and CHANG (with or without NIEWENHUIZEN) do not disclose the claimed structure. It is argued that CHANG does not disclose or suggest propanal or hexanal.   Rather, CHANG in Figure 1 discloses 2-propanone and 2-hexanone.  However, the applicant’s attention is directed to Figure 1 where the following compounds 
 
    PNG
    media_image4.png
    644
    710
    media_image4.png
    Greyscale

Propanal would have been obvious in view of the only difference between propanal and tail 3 is a methyl group.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
CHANG synthesizes a ceramide library of active compounds including propanal and hexanal of claims 1 and 4 (see Figure 1, Tails), respectively. 
It would have been obvious to include the substituents of CHANG with TANAKA, as CHANG teaches that the compounds are active.  Indeed, TANAKA would seek active compounds due to their properties and ability to increase the storage stability of a composition [0023].

As noted above, the applicant acknowledges that CHANG teaches ceramides such as sphingosine with 2-propanone and 2-hexanone.  This is the carbonyl compound recited in independent claim 4. The rejection of claims 4, 10-13, 18, and 20 is maintained.  
As to claims 9 and 13, the applicant argues that TANAKA is not the same field of endeavor.  However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, TANAKA is directed to ceramide/sphingosine compounds and the broadest claims directed to a “sphingoid base structure” (i.e., not even necessarily a ceramide or sphingosine compound just a compound with some sort of similar structure) reacted with a carbonyl compound. NIEUWENHUIZEN is directed sphingoid compounds.  Thus, both articles are pertinent to the claimed invention. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791